Citation Nr: 1023241	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  95-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:  Theodore C. Jarvi, Attorney at Law
	


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Board notes that this claim has a lengthy procedural 
history that was fully described in the introduction section 
of the Board's November 2008 decision.  That section is 
hereby incorporated by reference.  

Notably, after the Board denied the Veteran's claim in 
November 2008, the appellant appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  
Subsequently, the Veteran, through his representative, and 
the Secretary of Veterans Affairs submitted a Joint Motion 
for Remand (Joint Motion) requesting that the Board's 
decision be vacated and remanded.  The Court granted the 
motion and remanded the case to the Board for further 
appellate review.  The case now returns to the Board 
following the Court Order.  Since the Joint Motion, the 
Veteran has submitted additional evidence and waived initial 
RO review of that evidence.  


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
asthma had its onset in service.


CONCLUSION OF LAW

Asthma was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1154(b), 5103, 5103A (West 2002); C.F.R. 
§§ 3.159, 3.303, 3.304(d), 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In light of the full grant of benefits for the Veteran's 
claim, the Board notes that no further notification or 
assistance is necessary to develop facts pertinent to the 
claim at this time. 
Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  The United States Court of 
Appeals for Veterans Claims has held that Congress's use of 
the term "service connection" in section 1154(b) simply 
refers "to proof of incurrence or aggravation of that 
disease or injury in service, rather than to the legal 
standard for entitlement to payments for disability."  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, section 
1154(b) relaxes the evidentiary requirements in that the 
Veteran's "'lay or other evidence' [should] be accepted as 
sufficient proof of service incurrence or aggravation unless 
there is 'clear and convincing evidence' that the disease or 
injury was not incurred or aggravated in service or during an 
applicable presumption period."  Id. at 508 (emphasis in 
original).  The Board notes that the Veteran's military 
records indicate that the Commanding General of the Third 
Marine Division authorized the Veteran to wear the Vietnam 
Service Medal with FMF combat insignia and the Bronze Star 
for his service in Vietnam.  Therefore, the presumptions 
afforded combat veterans are applicable to the Veteran's 
claim.      

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
   
Analysis

The Veteran contends that he currently suffers from asthma as 
a result of his military service.  He reports that he began 
to have breathing problems during his period of active 
military service and frequently self-treated his asthma 
symptoms at that time.  
The Board initially notes that since the Veteran is 
considered a combat veteran, his in-service asthma symptoms 
and self-treatment are conceded.  Additionally, the Board 
finds that there is not clear and convincing evidence that 
the Veteran did not experience these symptoms in service.  
The Board notes that the Veteran's service treatment records 
indicate that he received treatment for respiratory problems 
even though he was never formally diagnosed with asthma and 
his lungs were found clinically normal upon his discharge 
from active military service.  Although the Veteran stated in 
a 1973 examination that he had never had asthma, the Board 
notes that he has also described his asthma as seasonal, 
worse in Vietnam's "wet season," worse at night, and 
especially bad in summer months.  At any rate, the service 
treatment records confirm the Veteran's statements that he 
had respiratory problems in service.  Therefore, in light of 
his status as a combat veteran, the Board accepts the 
Veteran's testimony that he suffered respiratory problems 
during his period of active military service.     

The competent evidence of record also demonstrates that the 
Veteran is currently diagnosed with asthma.  In fact, the 
earliest clinical finding of asthma documented in the record 
is noted in 1974, approximately four years after the 
Veteran's discharge.  The record reflects that the Veteran 
told his private medical examiner in May 1974 that he first 
experienced some nocturnal asthma and had a severe attack 
while stationed in Vietnam in 1969, but the service medical 
examiner from whom he sought treatment did not believe that 
he had asthma at that time.  The May 1974 private examiner 
diagnosed the Veteran with seasonal allergic rhinitis and 
asthma secondary to grass weed pollen and house dust but did 
not link the Veteran's asthma to his period of active service 
despite the Veteran's account of having experienced asthma 
symptoms in service.

Finally, the record contains at least three competent medical 
opinions regarding the nexus between the Veteran's current 
asthma and the respiratory problems he experienced in 
service.  First, a compensation and pension examiner, Dr. 
J.K.B., provided an opinion to supplement his previous 
examinations.  He concluded that it was not "at least as 
likely as not" that the Veteran's asthma began in service in 
that April 2008 supplementary opinion.  Dr. J.K.B. admitted 
that the Veteran had good training for his role as a combat 
medic and that it is likely that a well-trained medical 
corpsman would be able to identify asthma.  After reviewing 
the Veteran's service treatment records and post-service 
medical records, however, Dr. J.K.B. concluded that it is not 
at least as likely as not that the Veteran's asthma began in 
service because there was not enough objective evidence of a 
history of asthma in service to find that the Veteran's 
asthma began in service.  The Board finds this opinion well-
reasoned but ultimately flawed because the Veteran's self-
treatment of asthma symptoms is conceded due to his combat 
veteran status despite a lack of complete documentation of 
his self-treatment.  Therefore, the Board now affords Dr. 
J.K.B.'s opinion significantly less probative value than it 
has in past decisions.  

To support his claim, the Veteran has submitted two private 
medical opinions stating that his asthma had its onset in 
service.  The first opinion was from a cardiologist, Dr. 
K.B.D., who concluded in September 2007 correspondence that 
it was more likely than not that the service treatment 
records and other testimony support a diagnosis of asthma 
dating back to the Veteran's service in Vietnam and that the 
respiratory condition that the Veteran had diagnosed over the 
years was of the same etiology and nature as the condition he 
had while he was in the service.  Dr. K.B.D. based his 
opinion on the consistency and credibility of the Veteran's 
statements, as well as his own experience, education, 
expertise, and knowledge of the conditions of service during 
the time the Veteran served as a result of his own experience 
in the Army Medical Corps at the same time as the Veteran's 
service.  The Board finds Dr. K.B.D. competent and affords 
his opinion great probative value.

The Veteran also submitted a medical opinion from Dr. C.A.S. 
in March 2010.  Dr. C.A.S. reviewed the Veteran's claims file 
and opined that the Veteran's current respiratory conditions 
are far more likely than not directly and etiologically 
related to the asthmatic condition that he was qualified to 
diagnose in service and is supported by documentation in the 
claims file.  Like Dr. K.B.D., Dr. C.A.S. was a medic in the 
armed forces at the same time as the Veteran, serving as a 
medical technician for the Air Force.  Dr. C.A.S. believes 
that the Veteran has allergy mediated asthma that was most 
likely caused by something he was exposed to in Vietnam, 
although he is not certain what substance caused the asthma. 
The Board also finds Dr. C.A.S. competent and affords his 
opinion great probative value.      
Therefore, the Board concedes the Veteran's in-service 
respiratory problems and finds both that the competent 
evidence of record establishes that the Veteran is currently 
diagnosed with asthma and that there is a link between the 
Veteran's current asthma and his period of active military 
service.  Moreover, the preponderance of the evidence does 
not weigh against the Veteran's claim of entitlement to 
service connection for asthma.  Thus, service connection for 
asthma is warranted, and the Veteran's appeal is granted.  


ORDER


Entitlement to service connection for asthma is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


